Citation Nr: 0823476	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-29 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease, bilateral hip.  

2.	Entitlement to service connection for degenerative joint 
disease, lumbar spine.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962 and from May 1972 to November 1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that 
bilateral hip degenerative joint disease was incurred in 
service, manifested within one year after service or was 
related to service. 

3.	The competent medical evidence does not show that 
degenerative joint disease of the lumbar spine was incurred 
in service, manifested within one year after service or is 
related to service.  


CONCLUSIONS OF LAW

1.	Degenerative joint disease, bilateral hip, was not 
incurred in or aggravated by service; nor may it be presumed 
to be incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.	Degenerative joint disease, lumbar spine, was not incurred 
in or aggravated by service; nor may it be presumed to be 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the appellant was afforded a VA medical 
examination of his hips in April 2005.  Regarding the claim 
for degenerative joint disease of the lumbar spine, the 
service medical records do not indicate a spine injury or 
disability.  A disability was not noted at the separation 
examination.  In view of the objective evidence of record 
which was negative for any complaints or findings of a 
disability in service, the Board finds the veteran's current 
assertions alone do not require VA to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide a veteran with a medical nexus opinion.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (a medical opinion 
was not warranted when there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that reflected an injury or disease in service 
that may be associated with his symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hip

The veteran claims that degenerative joint disease in his 
hips began in service.  The veteran has a current diagnosis 
of degenerative joint disease in his hip as shown by x-rays 
in March 1996 and May 2005 that show bilateral mild 
degenerative joint disease.  

The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of degenerative joint disease in 
the veteran's hips within one year of separation from 
service.  In the May 2005 VA examination, the veteran 
reported that he had not sought treatment for degenerative 
joint disease of the hips since he separated from service in 
1989.  Therefore, service connection cannot be presumed.  See 
38 C.F.R. §§ 3.307, 3.309.  

The service medical records show that the veteran did not 
report hip problems and his lower extremities were clinically 
evaluated as normal prior to October 1989.  In October 1989, 
the veteran received treatment for left hip pain.  The 
veteran reported that there was no history of problems or hip 
injury.  He was diagnosed with bursitis.  In November 1989, 
the veteran reported the left hip treatment in his separation 
examination.  The separation examination does not show a hip 
disability.  

The competent medical evidence does not show that the 
treatment for left hip pain in service, or any incident in 
service, is related to the current bilateral hip disability.  
The April 2005 VA Compensation and Pension Examination does 
not link the veteran's current disability to service.  The 
examiner reviewed the claims file and noted the treatment for 
left hip pain in service in October 1989.  The examiner noted 
that the veteran had not received treatment for hip pain 
since separation from service and there were no records of 
ongoing treatment since service.  The examiner also noted 
that the veteran left service over 15 years prior to the 
examination.  The examiner opined that mild degenerative 
joint disease of the hips was not unusual for the age of the 
veteran and it was not the result of the single incident of 
treatment for left hip pain in service.  

As there is no other medical evidence of record pertaining to 
the veteran's bilateral hip degenerative joint disease, the 
Board finds that the veteran's bilateral hip disability is 
not related to service.  No doctor has ever opined that his 
bilateral hip disability is related to any remote incident in 
service.  Additionally, the lapse in time between separation 
from service and treatment for bilateral hip disability 
weighs against the veteran's claim.  Without competent 
medical evidence linking the veteran's disability to service, 
service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his left hip pain in service and 
his current disability, however, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in-service experiences and symptoms, 
he is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, the evidence of record does not show that the single 
occasion of treatment for left hip pain in service is related 
to the current bilateral hip disability.  As there is no 
nexus between the veteran's bilateral hip degenerative joint 
disease and the in-service treatment, the preponderance of 
the evidence is against the veteran's claim and the benefit-
of-the-doubt rule does not apply.  The veteran's claim for 
service connection for a bilateral hip degenerative joint 
disease must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Lumbar Spine

The veteran claims service connection for degenerative joint 
disease of the lumbar spine.  In September 2003, the veteran 
was diagnosed with musculoskeletal low back pain caused by 
mild anterior osteophyte formation at multiple levels and 
facet degenerative changes in the lower lumbar spine.  
Therefore, the veteran has a current diagnosis of a lumbar 
spine disability.  

The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of a lumbar spine disability 
within one year of separation from service.  Therefore, 
service connection cannot be presumed.  See 38 C.F.R. §§ 
3.307, 3.309.  

The service medical records are silent for a lumbar spine 
disability or lower back pain.  When the veteran entered his 
periods of service he did not report recurrent back problems 
and his spine was clinically evaluated as normal.  There were 
also numerous periodic and annual examinations throughout his 
periods of service and they do not show back problems or a 
low back disability.  During the retirement examination the 
veteran reported that he did not have recurrent back pain and 
his spine was clinically evaluated as normal.  

Although there is a current diagnosis, there is no medical 
evidence of record relating the veteran's lumbar spine 
disability to service.  The evidence of record is devoid of 
any objective medical evidence of a lumbar spine disability 
until September 2003, many years after service.  In fact, the 
VA medical records show that the veteran reported in 
September 2003 that he had back pain for one week.  This 
lapse in time weighs against the veteran's claim.  
Furthermore, in spite of treatment for low back pain, no 
doctor has ever opined that his back disability is related to 
any remote incident in service.  The VA records show that the 
veteran had various senescent changes in his lumbar spine.  
There is no medical evidence of record that relates these 
changes to service.  Without competent medical evidence 
linking the veteran's lumbar spine disability to service, 
service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his lumbar spine disability and 
service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service disability.  See Bostain v. West, 
supra., citing Espiritu v. Derwinski, supra.  

In sum, the evidence of record does not show a low back 
injury in service or a nexus between the veteran's lumbar 
spine disability and service.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim for 
service connection for degenerative joint disease of the 
lumbar spine must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for degenerative joint disease, bilateral 
hip is denied. 

Service connection for degenerative joint disease, lumbar 
spine is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


